[exhibit104formofrestrict001.jpg]
Exhibit 10.4 MANNATECH, INCORPORATED 2017 STOCK INCENTIVE PLAN RESTRICTED STOCK
UNIT AWARD CERTIFICATE THIS IS TO CERTIFY that Mannatech, Incorporated, a Texas
corporation (the “Company”), has granted you (the “Participant”) hypothetical
units of Common Stock (“Restricted Stock Units”) under the Company’s 2017 Stock
Incentive Plan (the “Plan”), as follows: Name of the Participant:
_____________________________________ Address of the Participant:
_____________________________________ _____________________________________
Number of Restricted Stock Units: _____________________________________ Date of
Grant: _____________________________________ Vesting Commencement Date:
_____________________________________ Settlement Date:
_____________________________________ Vesting Schedule: Anniversary of Vesting
Percentage of Commencement Date Vested Shares % % % % By your signature and the
signature of the Company’s representative below, you and the Company agree to be
bound by all of the terms and conditions of the attached Restricted Stock Unit
Award Agreement and the Plan (both incorporated herein by this reference as if
set forth in full in this document). By executing this Certificate, you hereby
irrevocably elect to accept the Restricted Stock Unit rights granted under this
Certificate and the related Restricted Stock Unit Award Agreement and to receive
the Restricted Stock Units designated above subject to the terms of the Plan,
this Certificate and the Award Agreement. Participant: Name: , an individual
Dated: _______________________________ Mannatech, Incorporated By: Title: Dated:
_______________________________



--------------------------------------------------------------------------------



 
[exhibit104formofrestrict002.jpg]
MANNATECH, INCORPORATED 2017 STOCK INCENTIVE PLAN RESTRICTED STOCK UNIT AWARD
AGREEMENT This Restricted Stock Unit Award Agreement (the “Agreement”), is
entered into on the Date of Grant, subject to the Participant’s acceptance of
the terms of the Agreement evidenced by the Participant’s signature on the
Restricted Stock Unit Award Certificate to which the Agreement is attached (the
“Certificate”), by and between Mannatech, Incorporated, a Texas corporation (the
“Company”), and the Participant named in the Certificate. Under the Mannatech,
Incorporated 2017 Stock Incentive Plan (the “Plan”), the Administrator has
authorized the grant to the Participant of the number of Restricted Stock Units
set forth in the Certificate (the “Award”), under the terms and subject to the
conditions set forth in this Agreement, the Certificate and the Plan.
Capitalized terms not otherwise defined herein have the meanings ascribed to
them in the Plan. NOW, THEREFORE, in consideration of the premises and the
benefits to be derived from the mutual observance of the covenants and promises
contained in this Agreement and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows: 1. Basis for Award. This Award is granted under the Plan for valid
consideration provided to the Company by the Participant. By the Participant’s
execution of the Certificate, the Participant agrees to accept the Award rights
granted under the Certificate and this Agreement and to receive the Restricted
Stock Units designated in the Certificate subject to the terms of the Plan, the
Certificate and this Agreement. 2. Restricted Stock Units Awarded. The Company
hereby awards and grants to the Participant the number of Restricted Stock Units
set forth in the Certificate. Each Restricted Stock Unit represents a right to
receive one Share (or the cash equivalent) from the Company upon vesting of the
Restricted Stock Unit as provided in Section 3 below. Vested Restricted Stock
Units will be settled as provided in Section 4 below. The Company will, in
accordance with the Plan, establish and maintain an account (the “Restricted
Stock Unit Account”) for the Participant and will credit that account for the
number of Restricted Stock Units granted to the Participant. The value of each
Restricted Stock Unit on any given date will equal the Fair Market Value of one
Share on that date. 3. Vesting. The Restricted Stock Units will vest under the
Vesting Schedule set forth in the Certificate, on condition that the Participant
is still then in Continuous Service. If the Participant ceases Continuous
Service for any reason the Participant will immediately forfeit the unvested
Restricted Stock Units. 4. Settlement. The Company will settle the Award on the
Settlement Date or Dates set forth in the Certificate by issuing to the
Participant one Share for each Restricted Stock Unit that has satisfied all
vesting requirements on that Settlement Date. Upon settlement, the Restricted
Stock Units will cease to be credited to the Restricted Stock Unit Account. If
the Certificate does not specify a Settlement Date, the applicable Settlement
Date will be each vesting date set forth in



--------------------------------------------------------------------------------



 
[exhibit104formofrestrict003.jpg]
the Vesting Schedule. Subject to the satisfaction of the withholding provisions
in Section 7 below, the Administrator will cause a stock certificate to be
delivered on the applicable Settlement Date to the Participant with respect to
the Shares issued on that Settlement Date, free of all restrictions hereunder,
except for applicable federal securities laws restrictions, and will enter the
Participant’s name as shareholder of record with respect to such Shares on the
books of the Company. The Participant acknowledges and agrees that Shares may be
issued in electronic form as a book entry with the Company’s transfer agent and
no physical certificates need be issued. 5. Restrictions on Transfer. Until the
applicable Settlement Date, the Restricted Stock Units may not be pledged,
hypothecated or transferred in any manner other than by will or by the
applicable laws of descent and distribution, or if approved in writing by the
Administrator, by gift or domestic relations order to a Permitted Transferee,
provided that the Restricted Stock Units will remain subject to the terms of the
Plan, the Certificate and this Agreement. 6. Compliance with Laws and
Regulations. The issuance and transfer of Shares on any Settlement Date is
subject to the Company’s and the Participant’s full compliance, to the
satisfaction of the Company and its counsel, with all applicable requirements of
federal, state and foreign securities laws and with all applicable requirements
of any securities exchange on which the Common Stock may be listed at the time
of issuance or transfer. The Participant understands that the Company is under
no obligation to register or qualify the Shares with the Securities and Exchange
Commission, any state securities commission, foreign securities regulatory
authority or any securities exchange to effect such compliance. 7. Tax
Withholding. As a condition to settlement under Section 4 above, on or before
the date on which any portion of the Restricted Stock Units vest the Participant
must pay to the Company any federal, state or local taxes required by law to be
withheld with respect to the Restricted Stock Units that vest. In addition to
the Company’s right to withhold from any compensation paid to the Participant by
the Company, the Participant may provide for payment of withholding taxes in
full by cash or check or, if the Administrator permits, by one or more of the
alternative methods of payment set forth in the Plan. 8. [Dividend Equivalents.
If the Company pays any cash dividend on its outstanding Common Stock for which
the record date occurs after the Date of Grant, the Administrator will credit
the Restricted Stock Unit Account as of the dividend payment date with an amount
equal to the dividend paid by the Company on a single Share multiplied by the
number of Restricted Stock Units under this Agreement that are unvested as of
the record date (“Dividend Equivalents”). Dividend Equivalents will be subject
to all of the terms and conditions of this Agreement, and will vest and be paid
to the Participant if, and only if, the corresponding Restricted Stock Unit
vests and is settled. Any payment in respect of Dividend Equivalents will be
subject to tax withholding by the Company.]1 9. No Right to Continued Service.
Nothing in this Agreement or in the Plan imposes or may be deemed to impose, by
implication or otherwise, any limitation on any right of the Company or its
Affiliates to terminate the Participant’s Continuous Service at any time. 1
Including Dividend Equivalents is optional at the Administrator’s discretion.



--------------------------------------------------------------------------------



 
[exhibit104formofrestrict004.jpg]
10. Representations and Warranties of the Participant. The Participant
represents and warrants to the Company as follows: (a) Acknowledgement and
Agreement to Terms of the Plan. The Participant acknowledges receipt of a copy
of the Plan, the Certificate, this Agreement and the prospectus dated
[_________], 2017 covering the Shares reserved for issuance under the Plan. The
Participant has read and understands the terms of the Plan, the Certificate and
this Agreement and agrees to be bound by their terms and conditions. The
Participant acknowledges that there may be adverse tax consequences on the
vesting and settlement of the Award or disposition of any Shares received on
settlement of Restricted Stock Units, and that the Participant should consult a
tax advisor before such time. The Participant agrees to sign such additional
documentation as the Company may reasonably require from time to time. (b)
Compliance with Securities Laws. The Participant understands and acknowledges
that, notwithstanding any other provision of the Agreement to the contrary, the
issuance and holding of Shares is expressly conditioned on compliance with the
Securities Act and all applicable federal, state and foreign securities laws.
The Participant agrees to cooperate with the Company to ensure compliance with
such laws. (c) Consent to Market Standoff. If an underwritten public offering by
the Company of its equity securities occurs, the Participant agrees not to sell,
make any short sale of, loan, hypothecate, pledge, grant any option for the
repurchase of, transfer the economic consequences of ownership, or otherwise
dispose or transfer for value or otherwise agree to engage in any of the
foregoing transactions with respect to any Shares acquired under this Agreement
without the prior written consent of the Company or its underwriters, for such
period of time from and after the effective date of the registration statement
as may be requested by the Company or the underwriters. In order to enforce the
Market Standoff, the Company may impose stop-transfer instructions with respect
to the Shares acquired under this Agreement until the end of the applicable
standoff period. If there is any change in the number of outstanding Shares by
reason of a stock split, reverse stock split, stock dividend, recapitalization,
combination, reclassification, dissolution or liquidation of the Company, any
corporate separation or division (including, but not limited to, a split-up, a
split-off, or a spin-off), a merger or consolidation, a reverse merger, or
similar transaction, then any new, substituted, or additional securities which
are by reason of the transaction distributed with respect to any Shares subject
to the Market Standoff, or into which the Shares thereby become convertible,
will immediately be subject to the Market Standoff. 11. No Interest in Company
Assets. All amounts credited to the Participant’s Restricted Stock Unit Account
under this Agreement will continue for all purposes to be part of the general
assets of the Company. The Participant’s interest in the Restricted Stock Unit
Account will make the Participant only a general, unsecured creditor of the
Company. 12. No Shareholder Rights before Issuance. The Participant will have no
right, title or interest in, nor be entitled to vote or to receive distributions
in respect of, nor otherwise be considered the owner of, any of the Shares
covered by the Restricted Stock Units until the Shares are issued in accordance
with Section 4 hereof.



--------------------------------------------------------------------------------



 
[exhibit104formofrestrict005.jpg]
13. General Terms (a) Interpretation. Any dispute regarding the interpretation
of this Agreement must be submitted by the Participant or the Company to the
Administrator for review. The Administrator’s resolution of such dispute will be
final and binding on the Company and the Participant. (b) Entire Agreement. The
Plan and the Certificate are incorporated into this Agreement by reference, and
the Participant hereby acknowledges that a copy of each has been made available
to the Participant. This Agreement, the Certificate and the Plan constitute the
entire agreement of the parties and supersede all prior undertakings and
agreements with respect to the subject matter hereof. In the event of a conflict
or inconsistency between the terms and conditions of this Agreement, the
Certificate and the Plan, the Plan will govern. (c) Modification. This Agreement
may be modified only in writing signed by both parties. (a) Notices. Any notice
required under this Agreement to be delivered to the Company must be in writing
and addressed to the Corporate Secretary of the Company at its principal
corporate offices. Any notice required to be given or delivered to the
Participant must be in writing and addressed to the Participant at the address
indicated on the Certificate or to such other address as the Participant
designates in writing to the Company. All notices will be deemed to have been
delivered: (i) on personal delivery, (ii) five days after deposit in the United
States mail by certified or registered mail (return receipt requested), (iii)
two business days after deposit with any return receipt express courier
(prepaid) or (iv) one business day after transmission by fax or email. (d)
Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding on and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein and in the Plan, this Agreement is binding on the Participant
and the Participant’s heirs, executors, administrators, legal representatives,
successors and assigns. (e) Governing Law. This Agreement is governed by and to
be construed in accordance with the laws of the State of Texas without giving
effect to its conflict of law principles. If any provision of this Agreement is
determined by a court of law to be illegal or unenforceable, then that provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.



--------------------------------------------------------------------------------



 